Exhibit COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES Year Ended December 31 (in millions) 2008 2007 2006 2005 2004 Loss from continuing operationsbefore provision for income taxes $ (874 ) $ (256 ) $ (583 ) $ (1,208 ) $ (625 ) Adjustments: Minority interest in income ofsubsidiaries with fixed charges - (1 ) - (3 ) (3 ) Undistributed (earnings) loss ofequity method investees - (1 ) (7 ) (12 ) (30 ) Interest expense 108 113 172 139 111 Interest component of rentalexpense (1) 39 43 53 50 54 Amortization of capitalized interest 2 9 43 22 25 Earnings as adjusted $ (725 ) $ (93 ) $ (322 ) $ (1,012 ) $ (468 ) Fixed charges: Interest expense 108 113 172 139 111 Interest component of rentalexpense (1) 39 43 53 50 54 Capitalized interest 3 2 3 3 2 Total fixed charges $ 150 $ 158 $ 228 $ 192 $ 167 Ratio of earnings to fixed charges * (1) Interest component of rental expense is estimated to equal 1/3 of such expense, which is considered a reasonable approximation of the interest factor. * Earnings for the year ended December 31, 2008 were inadequate to cover fixed charges.Thecoverage deficiency was $875 million. ** Earnings for the year ended December 31, 2007 were inadequate to cover fixed charges.The coverage deficiency was $251 million. *** Earnings for the year ended December 31, 2006 were in adequate to cover fixed charges.The coverage deficiency was $550 million. **** Earnings for the year ended December 31, 2005 were inadequate to cover fixed charges.The coverage deficiency was $1,204 million. ***** Earnings for the year ended December 31, 2004 were inadequate to cover fixed charges.The coverage deficiency was $635 million.
